 



Exhibit 10.02
2005 CRESCENT REAL ESTATE EQUITIES LIMITED PARTNERSHIP LONG-TERM
INCENTIVE PLAN
ARTICLE I
THE PLAN
     1.1 Name. This plan shall be known as the “2005 Crescent Real Estate
Equities Limited Partnership Long-Term Incentive Plan.”
     1.2 Purpose. The purpose of the 2005 Plan is to promote the growth and
general prosperity of the Partnership by permitting the Partnership to grant to
Officers Awards of Partnership Units and associated Partnership Interests that
qualify as profits interests under the Code.
     1.3 Effective Date. The Plan shall become effective upon the Effective
Date.
     1.4 Eligibility to Participate. Any Officer shall be eligible to
participate in the 2005 Plan.
     1.5 Number of Partnership Units Subject to Awards. Subject to adjustment
pursuant to the provisions of Section 4.2, and subject to any additional
restrictions elsewhere in the 2005 Plan, the maximum aggregate number of
Partnership Units that may be granted from time to time under the 2005 Plan
shall be 1,275,000 (2,550,000 Common Share equivalents). If unvested Partnership
Units granted under the 2005 Plan are forfeited, cancelled or reacquired by the
Partnership, those Partnership Units shall again be available for grant under
the 2005 Plan.
     1.6 Reservation of Shares. During the term of the 2005 Plan, Crescent
Equities shall at all times reserve and keep available such number of Common
Shares as may be necessary to satisfy the requirements of the 2005 Plan and the
number of Partnership Units granted hereunder. In addition, Crescent Equities
shall from time to time, as is necessary to accomplish the purposes of the 2005
Plan, use its best efforts to obtain from any regulatory agency having
jurisdiction any requisite authority necessary to issue Common Shares upon the
exercise of Exchange Rights related to Partnership Interests granted hereunder.
The inability of Crescent Equities to obtain from any regulatory agency having
jurisdiction the authority deemed by Crescent Equities’ counsel to be necessary
for the lawful issuance of any Common Shares shall relieve Crescent Equities of
any liability in respect of the nonissuance of Common Shares as to which the
requisite authority has not been obtained.
     1.7 Tax Withholding. Grants of Awards under the 2005 Plan are subject to
the condition that if at any time the General Partner determines, in its
discretion, that the satisfaction of withholding tax or other withholding
liabilities under any federal, state or local law is necessary or desirable as a
condition of, or in connection with such issuances, then the issuances shall not
be effective unless the withholding has been effected or obtained in a manner
acceptable to the General Partner.
     1.8 Effect on Employment. Nothing in the 2005 Plan or in any Award granted
hereunder shall confer upon any Participant any right to continued employment by
the Partnership, the General Partner, Crescent Equities or any of their
subsidiaries or limit in any way the right of

1



--------------------------------------------------------------------------------



 



the Partnership, the General Partner, Crescent Equities or any subsidiary at any
time to terminate or alter the terms of that employment.
ARTICLE II
ADMINISTRATION
     2.1 In General. The Plan and Awards granted under the 2005 Plan shall be
administered by the Compensation Committee as set forth in the Grant Agreements.
     2.2 Eligibility. Subject to the other provisions of the 2005 Plan, the
General Partner shall have the sole discretion and authority to determine from
time to time, taking into account recommendations from the Compensation
Committee, the Officers to whom Awards shall be granted and the number of
Partnership Units subject to each Award.
     2.3 Grants After Effective Date. The General Partner’s discretion and
authority to make grants (with the same vesting schedule and other terms as set
forth in the attached model Grant Agreements) shall continue until the
termination of the 2005 Plan; provided, however, that in the case of Awards
other than the initial Awards granted under the 2005 Plan, the Compensation
Committee shall have the right to approve the recipients of such grants in its
discretion.
     2.4 Discretion with Respect to Certain Transactions. The Compensation
Committee shall have at all times the discretionary authority, in the event of
an actual or threatened Change in Control of Company (as defined in the model
Grant Agreement attached hereto as Exhibit A) to direct the General Partner to
(i) accelerate the vesting of all or a portion of the Award, (ii) waive any
conditions or restrictions applicable to any Award, or (iii) repurchase the
unvested portion of any Award for an amount not less than (x) the taxes paid by
the Participant on the Participant’s share of the Partnership’s income reduced
by (y) the amount, if any, of prior distributions with respect to such unvested
portion.
ARTICLE III
AWARDS
     3.1 Terms and Conditions. The terms and conditions of each Award granted
under the 2005 Plan shall be set forth in a written Grant Agreement, which
generally shall be in the form of the model Grant Agreement attached hereto as
Exhibit A.
     3.2 Disclaimers. A Participant may disclaim all or any portion of the
unvested portion of the Award, in which case the Award or such portion of the
Award shall be treated the same as if it had been forfeited.
ARTICLE IV
TERMINATION, AMENDMENT AND ADJUSTMENT
     4.1 Termination and Amendment. The Plan shall terminate at 6:00 p.m., Fort
Worth, Texas time, on June 30, 2010. No Awards shall be granted under the 2005
Plan after that date of termination, although Awards granted prior to such date,
to the extent they are vested, shall remain outstanding in accordance with their
terms. Subject to the provisions of the 2005 Plan and the applicable Grant
Agreement, the General Partner shall have the sole discretion and

2



--------------------------------------------------------------------------------



 



authority to modify or amend the 2005 Plan and any outstanding Grant Agreement;
provided, however, that the Grant Agreement (and the 2005 Plan to the extent
that the amendment affects the Grant Agreement) may be amended only by an
instrument in writing signed by both the Partnership and the Participant.
     4.2 Adjustment. If the outstanding Common Shares are increased, decreased,
changed into or exchanged for a different number or kind of shares or securities
through merger, consolidation, combination, exchange of shares, other
reorganization, recapitalization, reclassification, stock dividend, stock split
or reverse stock split, an appropriate and proportionate adjustment shall be
made to the Exchange Rights provided under the Awards granted hereunder in
accordance with the Partnership Agreement and in the number of Partnership Units
that may be granted under the 2005 Plan.
ARTICLE V
MISCELLANEOUS
     5.1 Other Compensation Plans. The adoption of the 2005 Plan shall not
affect any other incentive or other compensation plans in effect for the
Partnership, the General Partner or Crescent Equities, nor shall the 2005 Plan
preclude Crescent Equities, the General Partner or the Partnership, or any of
their respective subsidiaries, from establishing any other forms of incentive or
other compensation.
     5.2 Plan Binding on Successors. The Plan shall be binding upon the
successors and assigns of the Partnership and the General Partner.
     5.3 Number and Gender. Whenever used herein, nouns in the singular shall
include the plural where appropriate, and the masculine pronoun shall include
the feminine gender.
     5.4 Headings. Headings of articles and sections hereof are inserted for
convenience of reference and constitute no part of the 2005 Plan.
ARTICLE VI
DEFINITIONS
     As used herein with initial capital letters, the following terms have the
meanings set forth unless the context clearly indicates to the contrary. All
capitalized terms used but not defined herein shall have the meanings ascribed
to those terms in the Partnership Agreement.
     6.1 “2005 Plan” means this 2005 Crescent Real Estate Equities Limited
Partnership Long-Term Incentive Plan, as amended from time to time.
     6.2 “Award” means a grant of Partnership Units and an associated
Partnership Interest.
     6.3 “Code” means the Internal Revenue Code of 1986, as amended.

3



--------------------------------------------------------------------------------



 



     6.4 “Compensation Committee” means the Compensation Committee of the
General Partner or, if requested by the General Partner as to any particular act
or determination, the Executive Compensation Committee of the Board of Trust
Managers of Crescent Equities.
     6.5 “Common Shares” means REIT Shares or, in the event that the outstanding
REIT Shares are hereafter changed into or exchanged for shares of a different
stock or security of Crescent Equities or some other corporation, such other
stock or security.
     6.6 “Crescent Equities” means Crescent Real Estate Equities Company, a
Texas real estate investment trust, or any successor thereto.
     6.7 “Effective Date” means May 16, 2005.
     6.8 “Officer” means an officer of Crescent Equities or of the General
Partner.
     6.9 “Participant” means an Officer to whom an Award has been granted
hereunder.
     6.10 “Partnership” means Crescent Real Estate Equities Limited Partnership,
a Delaware limited partnership.
     6.11 “Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of Crescent Real Estate Limited Partnership (as the same
has been and in the future may be amended and/or restated).

4



--------------------------------------------------------------------------------



 



EXHIBIT A



CRESCENT REAL ESTATE EQUITIES
LIMITED PARTNERSHIP
GRANT AGREEMENT
FOR
PARTNERSHIP UNITS AND
PARTNERSHIP INTEREST
 
[NAME OF OFFICER]
 
Effective as of
[DATE OF GRANT]

 



--------------------------------------------------------------------------------



 



CRESCENT REAL ESTATE EQUITIES LIMITED PARTNERSHIP
GRANT AGREEMENT
     This Grant Agreement (this “Grant Agreement”) is being made and entered
into effective as of [DATE OF GRANT] (the “Grant Date”), by and between Crescent
Real Estate Equities Limited Partnership, a Delaware limited partnership (the
“Partnership”), and [NAME OF OFFICER] (“Grantee”).
RECITALS
     Grantee is a valued officer of Crescent Real Estate Equities, Ltd. (the
“General Partner”), the sole general partner of the Partnership, or of Crescent
Real Estate Equities Company (“Crescent Equities”), the sole stockholder of the
General Partner and owner of a majority of the limited partner interests in the
Partnership, and in that capacity provides services to the Partnership.
     Section 4.7.D of the Third Amended and Restated Agreement of Limited
Partnership of Crescent Real Estate Equities Limited Partnership (as the same
has been or in the future may be amended and/or restated, the “Partnership
Agreement”), authorizes the General Partner to adopt incentive compensation
plans, including plans granting “Partnership Interests” and “Partnership Units”
(as defined therein) for the benefit of employees, agents or consultants of any
member of the Crescent Group (as defined therein) or the Partnership in respect
of services performed, directly or indirectly, for the Crescent Group or the
Partnership, upon such terms and conditions as might be deemed necessary or
appropriate by the General Partner.
     The General Partner has adopted the 2005 Crescent Real Estate Equities
Limited Partnership Long-Term Incentive Plan (the “Plan”) pursuant to
Section 4.7.D of the Partnership Agreement authorizing the grant of Partnership
Interests and Partnership Units subject to certain conditions. The General
Partner believes that the Plan and this Grant Agreement come within the scope of
that authorization.
     To reward Grantee for services he has rendered in the past and to induce
Grantee to continue his involvement with, and enthusiastic and productive
efforts for, the benefit of Crescent Equities, the General Partner and the
Partnership, the General Partner has directed, that Grantee be issued a
Partnership Interest and Partnership Units pursuant to the Plan and on the terms
and subject to the conditions set forth in this Grant Agreement.
     All capitalized terms used in this Grant Agreement but not defined herein
have the meanings ascribed to those terms in the Partnership Agreement or the
Plan.
AGREEMENT
     In consideration of the foregoing recitals and mutual promises and
covenants made herein, the parties hereby agree as follows:
     1. Grant of Partnership Interest and Partnership Units. Subject to the
terms and conditions hereof, pursuant to Section 4.7.D of the Partnership
Agreement and the Plan, the Part-

 



--------------------------------------------------------------------------------



 



nership awards and grants to Grantee ___Partnership Units and an associated
Partnership Interest (together, the “Award”). The amount of the Partnership
Interest for the Award shall be calculated in accordance with the provisions of
the Partnership Agreement.
     2. Vesting.
     (a) Stock Price Performance Targets. The Award shall vest in increments
equal to 20% of the overall Award (each such increment being a “Tranche”) when
the trailing forty (40) trading-day average of the last sale price of Common
Shares, as reported on the New York Stock Exchange, reaches each of the levels
set forth below:

      Trailing 40- Trading Day Average Sale Price $21.00 $22.50 $24.00 $25.50
$27.00

Vesting prices are subject to appropriate adjustments, to be determined by the
General Partner in its good faith, reasonable discretion, for events such as
stock splits and stock dividends.
If (i) Crescent Equities enters into, or the shareholders of Crescent Equities
approve Crescent Equities’ entry into, an agreement to dispose of all or
substantially all of the assets of Crescent Equities by means of a sale, merger
or other reorganization, or (ii) the shareholders receive a tender offer for at
least 15% of the Common Shares, the price per share to be paid pursuant to such
agreement or tender offer (as determined by the General Partner in good faith
either (A) based on the overall value of the transaction or (B) if applicable,
using the value attributed to Common Shares in the context of the transaction)
shall be treated as the trailing forty (40) trading-day average last sale price
per share of Common Shares on the date that the agreement becomes effective or
the tender offer commences.
     (b) Annual Performance Targets. In addition, the General Partner may, but
shall not be obligated to, establish one or more objective annual performance
targets for Crescent Equities for any fiscal year within 90 days following
beginning of each year. As soon as possible after the end of the fiscal year,
the Compensation Committee will determine in good faith whether such targets
were achieved or surpassed. In the event that any such target is achieved or
surpassed, then an additional Tranche of the Award shall vest with respect to
such fiscal year, with such vesting being effective as of the last day of such
fiscal year.

- 3 -



--------------------------------------------------------------------------------



 



Except as specifically provided in this Section 2 or below or in the Partnership
Agreement, the fact that the Award is not vested shall have no effect on
Grantee’s rights and obligations under the Partnership Agreement.
     (c) Effect of Certain Transactions. Any portion of the Award that is not
already vested shall become fully vested:
     (i) in the event of a Company Capital Transaction unless (A) there is a
surviving entity and (B) Grantee receives Exchange Rights in the surviving
entity and rights to distributions upon vesting and special tax loss allocations
on expiration or forfeiture with respect to the Award on substantially the same
terms and conditions as contained in this Grant Agreement, the current Plan, and
the current Partnership Agreement (with appropriate adjustments to reflect the
transaction, provided that that they do not reduce the value of the Exchange
Rights or Grantee’s right to distributions upon vesting); or
     (ii) in the event of a Partnership Capital Transaction unless (A) there is
a surviving entity and (B) the surviving entity provides or agrees to provide a
replacement award that contains tax allocation, book-up and other provisions
enabling Grantee to obtain Exchange Rights, distributions upon vesting, and
special tax loss allocations on expiration or forfeiture, with respect to the
Award on substantially the same terms and conditions as contained in this Grant
Agreement, the current Plan, and the current Partnership Agreement (with
appropriate adjustments to reflect the transaction, provided that that they do
not reduce the value of the Exchange Rights or Grantee’s right to distributions
upon vesting).
     3. Term of Award. The unvested portion of the Award shall expire at 6:00
p.m., Fort Worth, Texas time, on June 30, 2010 or at such earlier time, if any,
as Grantee is no longer an officer of the General Partner or Crescent Equities,
and Grantee shall have no further rights under such unvested portion after that
date. Grantee shall not be treated as having terminated employment with the
General Partner for this purpose if such termination
     (a) occurs because of Grantee’s death or Disability, provided that the
unvested portion of the Award shall then expire at 6:00 pm on the Applicable
Anniversary of the date of death or the date of Grantee’s first absence as a
result of incapacity due to mental or physical illness or injury giving rise to
the determination of Disability; or
     (b) occurs upon or within twelve (12) months following a Change in Control,
Change in Management, Company Capital Transaction, or Partnership Capital
Transaction, and is without Just Cause and either (i) involuntary on the part of
Grantee or (ii) voluntary on the part of Grantee but with Good Reason; provided
that no Company Capital Transaction or Partnership Capital Transaction shall be
deemed to have occurred for this purpose on account of any agreement of merger
or other reorganization when the shareholders of Crescent Equities immediately
before the consummation of the transaction will own at least fifty percent (50%)
of the total combined voting power of all classes

- 4 -



--------------------------------------------------------------------------------



 



of stock entitled to vote of the surviving entity immediately after the
consummation of the transaction.
     4. Compliance with Securities Laws. No portion of the Award shall be
granted unless the grant complies with all relevant provisions of federal and
state law, including without limitation the Securities Act of 1933, as amended,
the rules and regulations promulgated thereunder and the requirements of any
stock exchange upon which the Shares might then be listed, and shall be further
subject to the approval of counsel for Crescent Equities with respect to such
compliance. The General Partner may also require Grantee to furnish evidence
satisfactory to the General Partner and Crescent Equities, including, without
limitation, a written and signed representation letter and consent to be bound
by any transfer restrictions imposed by law, legend, condition or otherwise, and
a representation that the Partnership Interest and Partnership Units that
comprise the Award are being acquired only for investment and without any
present intention to sell or distribute them in violation of any federal or
state law, rule or regulation. Further, Grantee hereby consents to the
imposition of a legend on any certificate representing the Partnership Interest
and Partnership Units and any Common Shares issued upon the exchange therefore
restricting their transferability as required by law, the Partnership Agreement,
the constitutive documents of Crescent Equities or this Section 4.
     5. Compliance with Partnership Agreement. The Partnership Interest and
Partnership Units that comprise the Award are governed by, and subject to each
of the terms and conditions of, the Partnership Agreement. Upon the grant of the
Award, Grantee shall be admitted to the Partnership in accordance with the terms
of the Partnership Agreement and the procedures established by the General
Partner. Grantee accepts and agrees to be bound by all of the terms and
conditions of the Partnership Agreement, including, without limitation, the
power of attorney granted in Section 2.4 of the Partnership Agreement.
     6. Transferability. No portion of the Award shall be transferable other
than by will or by the laws of descent and distribution, even if such transfer
is otherwise permitted by Article 11 of the Partnership Agreement. However,
beginning two (2) years after the Grant Date, Grantee, with the approval of the
General Partner, may transfer all or a portion of an Award for no consideration
to or for the benefit of Grantee’s Immediate Family (including, without
limitation, to a trust for the benefit of Grantee’s Immediate Family or to a
partnership or limited liability company for one or more members of Grantee’s
Immediate Family), subject to such limits as the General Partner may establish,
and the transferee shall remain subject to all the terms and conditions
applicable to the Award before such transfer. If the original Grantee ceases to
be an officer of the General Partner or Crescent Equities, the Award in the
hands of the transferee shall be subject to the same treatment as if it were
still held by the original Grantee. The term “Immediate Family” shall mean
Grantee’s spouse, parents, children, stepchildren, adoptive relationships,
sisters, brothers and grandchildren (and, for this purpose, shall also include
Grantee). The General Partner may withhold its approval only if it determines,
in its discretion, that permitting the transfer could create or contribute to a
risk of adverse tax or similar consequences for the Partnership, including but
not limited to a risk that the Partnership will be treated as a publicly-traded
partnership within the meaning of the Internal Revenue Code (the “Code”).

- 5 -



--------------------------------------------------------------------------------



 



     7. Application of Certain Provisions in Partnership Agreement.
     (a) Exchange Rights. The Exchange Rights associated with the Award shall be
determined under the Partnership Agreement in the same manner as they are
determined with respect to other Partnership Interests; provided, however, that
(i) Grantee may not exercise the Exchange Rights until two (2) years after the
Grant Date, (ii) Grantee may not exercise the Exchange Rights unless and until,
as a result of one or more book-up events after the Grant Date or otherwise, the
portion of Grantee’s Capital Account associated with the vested portion of the
Award (relative to the size of the Partnership Interest associated with such
vested portion) is at least equal to the Capital Account of Crescent Equities
(relative to the size of its Partnership Interest) (the date on which such
Capital Account equivalence is achieved referred to hereinafter as the “Capital
Account Equivalence Date”), and (iii) Grantee may not exercise the Exchange
Rights with respect to any unvested portion of the Award. In addition, the
Partnership Units shall be exchangeable solely for cash (and Crescent Equities
may not refuse to accept the Notice of Exchange under Section 8.6.B. of the
Partnership Agreement) unless and until all of the following have occurred:

  (A)   the obtaining of approval from the shareholders of Crescent Equities of
the Exchange Rights associated with the Award;     (B)   the admission of the
Common Shares to listing on all stock exchanges on which Common Shares are then
listed, unless the General Partner determines in its sole discretion that such
listing is neither necessary nor advisable;     (C)   the completion of any
registration or other qualification of the sale of the Common Shares under any
federal or state law or under the rulings or regulations of the Securities and
Exchange Commission or any other governmental regulatory body that the General
Partner in its sole discretion deems necessary or advisable; and     (D)   the
obtaining of any approval or other clearance from any federal or state
governmental agency that the General Partner in its sole discretion determines
to be necessary or advisable.

As soon as practicable after the date of approval of the Exchange Rights by the
shareholders of Crescent Equities, the General Partner shall, at its own
expense, cause the sale of the Common Shares to be registered under applicable
federal and state laws. No exchange for cash may occur until at least six
(6) months after the date that the portion of the Award to which it applies
becomes vested.
     (b) Transactions Described in Section 11.2B of the Partnership Agreement.
If a transaction described in Section 11.2B(1) of the Partnership Agreement
occurs before the Capital Account Equivalence Date, the consideration paid in
such transaction to Grantee with respect to the Award shall be limited to the
amount that Grantee would re-

- 6 -



--------------------------------------------------------------------------------



 



ceive if the Partnership (i) sold its assets at a value determined by the
General Partner in good faith either (A) based on the overall value of such
transaction, taking into account any allocations that occur in connection with
such transaction or that would occur in connection with such transaction if the
assets of the Partnership were sold at the price paid or to be paid in such
transaction or (B) if applicable, using the value attributed to the Partnership
Interest and Units in the context of such transaction, and (ii) immediately
thereafter distributed the proceeds in liquidation under Section 13.2 of the
Partnership Agreement. If a transaction described in Section 11.2B(2) of the
Partnership Agreement occurs before the Capital Account Equivalence Date, the
General Partner will use commercially reasonable best efforts to enter into an
agreement with the successor entity that will contain tax allocation, book-up
and other provisions enabling Grantee to obtain Exchange Rights, distributions
upon vesting, and special tax loss allocations on expiration or forfeiture with
respect to the Award on substantially the same terms and conditions as contained
in this Grant Agreement, the Plan, and the Partnership Agreement (with
appropriate adjustments to reflect the transaction provided that that they do
not reduce the value of the Exchange Rights or Grantee’s right to distributions
upon vesting).
     8. Administration.
     (a) Compensation Committee. This Grant Agreement and the Plan shall be
administered by the Compensation Committee. Subject to the provisions of this
Grant Agreement and the Plan, the Compensation Committee shall have the sole
discretion and authority to interpret this Grant Agreement and the Plan, to
prescribe, amend and rescind any rules and regulations necessary or appropriate
for the administration of this Grant Agreement and the Plan, to determine and
interpret the details and provisions of this Grant Agreement and the Plan, to
modify or amend this Grant Agreement and the Plan or waive any conditions or
restrictions applicable to the Award, and to make all other determinations
necessary or advisable for the administration of this Grant Agreement and the
Plan; provided, however, that this Grant Agreement (and the Plan to the extent
that the amendment affects this Grant Agreement) may be amended only by an
instrument in writing signed by both the Partnership and Grantee.
     (b) Delegation of Authority. The Compensation Committee may delegate all or
any portion of its authority under paragraph (a) of this Section 8 to the
General Partner to the extent consistent with the regulations of the Code, the
rules of the NYSE in effect at such time and other applicable law or regulation,
in which case appropriate references herein to the Compensation Committee that
relate to the administration of this Grant Agreement and the Plan shall be
deemed to be references to the General Partner.
     (c) Assistance. The Partnership shall supply full and timely information to
the General Partner and/or the Compensation Committee on all matters relating to
Grantee, his employment, death, retirement, Disability or other termination of
employment, and such other pertinent facts as the General Partner or the
Compensation Committee might require. The Partnership shall furnish the General
Partner and the Compensation Committee with such clerical and other assistance
as is necessary to the performance of its duties.

- 7 -



--------------------------------------------------------------------------------



 



     9. Certain Definitions. The following terms, to the extent used herein with
an initial capital letter and not otherwise defined, shall have the meanings set
forth in this Section 9, unless the context clearly requires otherwise.
     (a) The term “Just Cause” means (i) an act or acts of or at the direction
of Grantee involving a felony, fraud, willful misconduct, commission of any act
that causes or reasonably may be expected to cause substantial injury to the
Partnership, the General Partner or Crescent Equities, or (ii) commission of any
act that is against the material best interests of the Operating Partnership,
the General Partner or Crescent Equities, or (iii) any uncured breach of any of
Grantee’s material duties under any written employment or other personal
services contract with the Operating Partnership or its affiliates or (iv) any
uncured breach of any material provision of any written non-competition
agreement between the Operating Partnership or any of its affiliates and the
Grantee.
     (b) The term “Change in Control” refers to the acquisition of fifteen
percent (15%) or more of the voting securities of Crescent Equities by any
Person or by Persons acting as a group within the meaning of Section 13(d)(3) of
the Exchange Act (other than an acquisition by (x) a Person or group meeting the
requirements of clauses (i) and (ii) of Rule 13d-l(b)(1) promulgated under the
Exchange Act, or (y) any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA) of Crescent Equities, the Partnership or of the
subsidiaries of either, including a trust established pursuant to such plan);
provided that no Change in Control will be deemed to have occurred (i) if,
before the acquisition of, or offer to acquire, fifteen percent (15%) or more of
the voting securities of Crescent Equities, there has not been a Change in
Management of Crescent Equities and the full Board of Trust Managers of Crescent
Equities has adopted by not less than a two-thirds vote a resolution
specifically approving such acquisition or offer or (ii) from either (A) a
transfer of the voting securities by Richard E. Rainwater (“Rainwater”) or a
Person, trust or other entity described in any of the following clauses (A)(i)
through (A)(v) of this subsection to (i) a member of Rainwater’s immediate
family (within the meaning of Rule 16a-1(e) of the Exchange Act) either during
Rainwater’s lifetime or by will or the laws of descent and distribution;
(ii) any trust as to which Rainwater or a member (or members) of his immediate
family (within the meaning of Rule 16a-1(e) of the Exchange Act) is the
beneficiary; (iii) any trust as to which Rainwater is the settlor with sole
power to revoke; (iv) any entity over which Rainwater has the power, directly or
indirectly, to direct or cause the direction of the management and policies of
the entity, whether through the ownership of voting securities, by contract or
otherwise; (v) any charitable trust, foundation or corporation under
Section 501(c)(3) of the Code that is funded by Rainwater; or (vi) Rainwater; or
(B) the acquisition of voting securities of Crescent Equities by either
(i) Rainwater or (ii) a Person, trust or other entity described in any of the
foregoing clauses (A)(i) through (A)(v) of this subsection.
     (c) The term “Change in Management” shall be deemed to occur upon the
replacement of a majority of the members of the Board of Trust Managers of
Crescent Equities over any consecutive 24-month period, unless a majority of the
members of the Board of Trust Managers of Crescent Equities at the end of such
24-month period consists of trust managers who either also were serving as trust
managers at the beginning of

- 8 -



--------------------------------------------------------------------------------



 



the 24-month period or whose election or nomination to the Board of Trust
Managers of Crescent Equities was previously approved by a majority of such
trust managers then still in office.
     (d) The term “Disability” means the absence of the Grantee from the
Grantee’s duties with the General Partner on a full time basis for 180
consecutive business days as a result of incapacity due to mental or physical
illness or injury which renders Grantee unable to perform all of the material
and substantial duties of his employment, as it existed immediately prior to
such illness or injury, and which is reasonably expected to be permanent.
     (e) The term “Applicable Anniversary” means (i) the first anniversary for a
Grantee that is a Vice President or Senior Vice President at the time of the
Award, (ii) the second anniversary for a Grantee that is a Managing Director at
the time of the Award, or (iii) the third anniversary for a Grantee that is the
Chief Executive Officer or Chief Operating Officer at the time of the Award.
     (f) The term “Good Reason” means the occurrence, without Grantee’s prior
written consent, of one or more of the following events:
     (i) (A) the assignment of Grantee to any employment status or position
other than a position reasonably equivalent to the position or offices that the
Grantee performs (including without limitation a diminution in the nature or
scope of Grantee’s authority or responsibilities, his reporting responsibilities
or the duties that Grantee performs), or (B) an adverse change in Grantee’s
titles or offices (including without limitation, membership on the Board of
Trust Managers of Crescent Equities);
     (ii) a reduction in Grantee’s aggregate cash compensation (including base
salary and any bonus potential); or
     (iii) with regard to the CEO, COO or a Managing Director only, the
relocation of such Grantee’s office from its present location to a location more
than 50 miles from its current location without his prior written consent;
Grantee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any event or condition constituting Good Reason. Grantee
must give written notice of a termination with Good Reason to the Compensation
Committee at least 30 days before the effective date of such termination, and
give the Partnership, the General Partner and Crescent Equities (or their
successors) the opportunity to cure, if curable, the circumstances that
otherwise would constitute Good Reason within such 30-day period.
     (g) A “Company Capital Transaction” occurs when Crescent Equities enters
into, or the shareholders of Crescent Equities approve Crescent Equities’ entry
into, (i) an agreement to merge, consolidate or otherwise combine with or into
or be acquired by an-

- 9 -



--------------------------------------------------------------------------------



 



other Person, regardless of whether Crescent Equities is the surviving entity,
or sell all or substantially all of its assets, or (ii) any plan or proposal for
the reclassification, recapitalization or exchange of outstanding Common Shares
or (iii) any plan or proposal for the liquidation or dissolution of Crescent
Equities. A “Partnership Capital Transaction” occurs when the Partnership enters
into, or the partners of the Partnership approve the Partnership’s entry into
(A) an agreement to merge, consolidate or otherwise combine with or into or be
acquired by another Person, regardless of whether the Partnership is the
surviving entity, or sell all or substantially all of its assets, or (B) any
plan or proposal for the liquidation or dissolution of the Partnership.
     10. Acknowledgements by Grantee. Grantee acknowledges that neither this
Grant Agreement nor the Plan grants him any right of continued employment with
the Partnership, the General Partner or Crescent Equities. Accordingly, he may
be removed as an employee and/or officer of the Partnership, the General Partner
or Crescent Equities in accordance with applicable law. Grantee agrees that no
duty of good faith or fair dealing shall be read into this Grant Agreement or
the Plan against the Partnership. Grantee understands and intends that neither
this Grant Agreement nor the Plan creates a partnership, joint venture, or
fiduciary relationship between Grantee and the Partnership except as set forth
in the Partnership Agreement.
     11. Power of Attorney. Grantee constitutes and appoints the General Partner
and authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices all certificates, documents and other instruments
(including, without limitation, an amendment to the Partnership Agreement) that
the General Partner deems appropriate or necessary in connection with the grant
of the Award.
     12. Miscellaneous. This Grant Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, and shall be binding upon and
inure to the benefit of any successor or assign of the Partnership and any
executor, administrator, trustee, guarantor or other legal representative of
Grantee. Headings of Sections and paragraphs of this Grant Agreement are
inserted for convenience of reference and constitute no part of this Grant
Agreement. The Partnership shall request Crescent Equities to furnish to Grantee
copies of annual reports, proxy statements and all other reports sent to
Crescent Equities’ shareholders and, upon Grantee’s written request, a copy of
its most recent Annual Report on Form 10-K and each quarterly report to
shareholders issued since the end of Crescent Equities’ most recent fiscal year.

- 10 -



--------------------------------------------------------------------------------



 



     Executed as of the day and year first written above.

                  CRESCENT REAL ESTATE EQUITIES         LIMITED PARTNERSHIP    
 
           
 
  By:   Crescent Real Estate Equities, Ltd.    
 
      its General Partner    
 
           
 
  By:        
 
           
 
      John C. Goff, Chief Executive Officer    
 
                          [NAME OF OFFICER]    

- 11 -